On May 13, 1996, it was the judgment of the Court that the deferred sentence handed down to this defendant on December 11, 1995 is hereby revoked. It is the judgment of the Court that the defendant be and is hereby sentenced to the Department of Corrections for a period of ten (10) years for the offense of Intimidation, and five (5) years for the offense of Criminal Possession of Dangerous Drugs, to run concurrently. No credit will be given for unsuccessful supervision time since originally placed under supervision. It is the recommendation of the Court that the defendant be placed in the Swan River Boot Camp program. Upon successful completion of the boot camp program, the defendant may apply for possible early discharge from the remainder of his sentence to the Department of Corrections. The Department of Corrections and Human Services may place the defendant, Reno James Runsabove, into an appropriate community based program, facility, or a State correctional institution. During any period of probation or parole, the Court recommends terms and conditions of supervision as stated in the May 13, 1996 judgment.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Reno J. Runsabove for representing himself in this matter.